OPINION OF THE COURT
Memorandum.
Order of the Appellate Division affirmed. Defendant’s statement to his brother that "I’m not responsible for what I did”, if interpreted by the fact finder as a relevant admission of guilt, distinguishes this case from those based exclusively on circumstantial evidence (e.g., People v Benzinger, 36 NY2d 29, *88132). Hence, the rigorous standards which obtain in circumstantial cases are not applicable.
The memorandum at the Appellate Division contains several unfortunate references to the lack of explanation for the cause of decedent’s catching fire. In context, however, it is evident that that court was not suggesting that defendant had an obligation to explain, through his own testimony or otherwise, the events leading up to the fire. Instead, the court was indicating that, in the absence of countervailing evidence, defendant’s admission, combined with the circumstantial evidence, was sufficient to establish guilt beyond a reasonable doubt, as indeed it was. This is true despite discomfort arising from absence of evidence of motive and the strange circumstance that the grandfather and defendant, in struggling over the hose valve, according to the grandfather, exchanged no words.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.